Citation Nr: 0633349	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
December 1982 and had subsequent service in the Air Force 
Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran testified before the undersigned Veterans Law 
Judge in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has a current diagnosis of multiple sclerosis.  
The record contains a May 2004 opinion letter from the 
veteran's primary care physician.  The physician noted that 
the veteran was first diagnosed as having the disease in 
2002-twenty years after leaving active service.  The 
physician noted that the veteran's multiple sclerosis was 
present several years before the actual diagnosis.  The 
physician opined that it was highly likely that the veteran 
had multiple sclerosis, at least to some degree, during the 
veteran's service between 1977 and 1982, the period of the 
veteran's active service.

The physician submitted another letter in February 2005.  The 
letter noted that the veteran was diagnosed as having uveitis 
and had an episode of atrial fibrillation during his active 
service and that these were well-known complications of 
multiple sclerosis.  In his hearing before the Board, 
however, the veteran noted that he had his earliest eye 
problems in 1991, and the earliest diagnosis of uveitis in 
the record is also from 1991.

The Board finds that the letters submitted by the veteran's 
primary care physician indicate that the veteran's multiple 
sclerosis may be associated with the veteran's service; 
however, the record lacks sufficient competent medical 
evidence on which to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board further notes that the primary care 
physician has provided sound arguments regarding the 
difficulty in ascertaining when a person develops multiple 
sclerosis.  In addition, in his testimony before the Board, 
the veteran's father credibly testified regarding the 
veteran's deteriorating health during the veteran's service.  
Therefore, the Board finds that the veteran's appeal must be 
remanded in order to provide the veteran with a VA medical 
examination that will provide further evidence and opinion 
regarding whether the veteran's multiple sclerosis began 
during the veteran's active service.  

Accordingly, this case is remanded for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the veteran for an 
examination to determine the nature and 
date of onset of the veteran's multiple 
sclerosis.  The examiner should review 
the veteran's claims folder.  The 
examiner should note the veteran's 
reservist duty.  The examiner should then 
state whether it is at least as likely as 
not that the veteran's multiple sclerosis 
began during active service.  If the 
opinion cannot be given without 
speculation, the examiner should clearly 
and specifically so indicate in the 
examination report.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).


